Citation Nr: 1420340	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-04 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1972 to November 1972.  He had additional periods of active duty for training and inactive duty for training in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2012 videoconference hearing.  

In January 2013, the Board denied service connection for a bilateral hearing loss disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties subsequently filed a Joint Motion for Remand.  By Order dated in July 2013, the Court granted the motion and remanded the matter for action consistent with its terms.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2013 Joint Motion, the parties agreed that the Board did not adequately address favorable treatise evidence indicating that hearing loss from noise exposure may have delayed effects.  The Joint Motion noted that in denying the claim, the Board relied on medical opinions that found no scientific evidence to support the delayed onset of hearing loss.  It was further noted that although the Board referenced this evidence, it did not address its weight and any bearing it may have on the other evidence of record.  The parties requested remand for the Board to adequately address the applicability and probative value of the favorable treatise evidence.  

The referenced treatise evidence was submitted following the most recent July 2012 VA opinion.  Considering the Joint Motion, the Board finds that additional opinion is needed by an audiologist.  Thus, the examiner should be given an opportunity to review the article and to provide an addendum.  In this regard, the Board notes that it is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the Veteran's file to the July 2012 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for addendum.  An additional examination is not needed, unless considered necessary by the examiner.  The claims folder must be available for review.  

The examiner is specifically requested to review the article contained in the claims folder titled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss".  The Journal of Neuroscience, November 11, 2009.  Thereafter, the examiner is requested to again consider whether it is at least as likely as not that current hearing loss disability is related to in-service noise exposure.  A rationale should accompany any conclusions reached and should take in to consideration the referenced article.  

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the issue of entitlement to service connection for a hearing loss disability.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



